UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. ) Evercore Partners Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 29977A105 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 29977A105 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Standard Life Investments Ltd 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 3,331,278 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 3,331,278 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,331,278 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.3%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA * Based on 36,005,809 Shares outstanding as of October 29, 2014, as reported in the Issuer’s 10-Q filed with the Securities and Exchange Commission on November 6, 2014. 2 CUSIP NO. 29977A105 ITEM 1(a) - NAME OF ISSUER: Evercore Partners Inc. ITEM 1(b) - ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 55 East 52nd Street, 38th Floor, New York, NY 10055 ITEM 2(a) - NAME OF PERSON FILING: This statement is being filed by Standard Life Investments Ltd. (“Standard”). ITEM 2(b) - ADDRESS OF PRINCIPAL BUSINESS OFFICE: One George Street Edinburgh EH2 2LL, United Kingdom ITEM 2(c) - CITIZENSHIP: United Kingdom ITEM 2(d) - TITLE OF CLASS OF SECURITIES: Common Stock ITEM 2(e) - CUSIP NUMBER: 29977A105 ITEM 3 - If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) []Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) []Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) []Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) []Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) []An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E); 3 CUSIP NO. 29977A105 (f) []An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) []A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) []A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) []A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [X]A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) []Group, in accordance with § 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution: Investment Adviser. ITEM 4 - OWNERSHIP: The information set forth in Rows 5 through 11 of the cover page to this Schedule 13G is incorporated herein by reference. The securities reported pursuant to this filing are held in funds and accounts advised by Reporting Person and its affiliates. ITEM 5 - OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following[]. ITEM 6 - OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON: Not Applicable ITEM 7 - IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIREDTHE SECURITY BEING REPORTED ON BY THE PARENT COMPANY: Not Applicable ITEM 8 - IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP: Not Applicable ITEM 9 - NOTICE OF DISSOLUTION OF GROUP: Not Applicable ITEM 10 - CERTIFICATION: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 4 CUSIP NO. 29977A105 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 17, 2015 STANDARD LIFE INVESTMENTS LTD. By: /s/ Eric Rose Name: Eric Rose Title:Chief Compliance Officer 5
